Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed on 11/16/2021 and preliminary amendment filed 1/26/2022.
Claims 21-40 are pending for this examination.
Claims 21-40 were added.
Claims 1-20 were cancelled.


Amendment to Specifications
The amendments to the specification received on 1/26/2022 are acceptable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/16/2021; 1/26/2022; and 3/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 38-40 are objected to because of the following informalities:  
In claim 38, line 10, “instructions.” should be amended to read as --instructions--, as claims should be one sentence, not multiple sentences so a period should not exist in the middle of the claim limitations.  
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “on average” in claim 34, line 9, is a relative term which renders the claim indefinite. The term “on average” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, Examiner points out that the claim language specially indicates that the coprocessor is executing coprocessor instructions, where “a first rate at which the coprocessor is capable of executing the coprocessor instructions matches a second rate at which the interface unit is capable of providing coprocessor instructions, on average”, where Examiner points out that the language the “on average” is modifying seems to be the executing of coprocessor instructions.  However, Examiner does not particularly understand what executing coprocessor instructions on average means or where this average comes into play when executing instructions.  Another interpretation of the current claim language is that “on average” is referencing the first rate and second rate, but if this was the case, then Examiner points out that the current claim language only talks about the first rate and second rate matching, and thereby Examiner does not understand where this “on average” would apply to this limitation either.  As such, Examiner believes that the phrase “on average” is probably unneeded claim language, and for the purposes of this examination will examine the current claim language under this assumption.  Examiner requests Applicants to clarify what is being meant by the “on average” phrase in this claim limitation of independent claim 34.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shribman et al. (US 2016/0337426), herein referred to as Shribman ‘426.
Referring to claim 34, Shribman ‘426 teaches a method (see Abstract) comprising: 
accumulating data describing coprocessor instructions in a buffer entry in an interface unit of a processor over a plurality of clock cycles (see Paragraph 0406, wherein significant amount of data may be accumulated into a buffer before needed to be played; see Paragraph 0103, wherein hardware abstraction layer 38 that exists between physical hardware layer 34 and the rest of an operating system includes code to control I/O interfaces and multiple processors and when necessary abstracting the instruction set, which can include emulating a missing math coprocessor; Examiner points out that a system with multiple processors is the same as saying a system with a processor and multiple coprocessors; Examiner also points out that data being streamed would inherently be associated with an instruction, i.e. an instruction to retrieve / play the streamed data, also see Paragraph 0135 where the processors execution instruction in multiple contexts, multiple sequences of instructions in a single context, or multiple sequences of instructions in multiple contexts); 
closing the buffer entry and transmitting the accumulated data to a coprocessor by the interface unit (see Paragraph 0406, wherein data is first accumulated in the appropriate buffer during a first 3600 seconds until this part is to be played, i.e. accumulating data in a buffer, closing the entry when enough is accumulated and streaming it when it is to be played); and 
executing the coprocessor instructions in the coprocessor, wherein a first rate at which the coprocessor is capable of executing the coprocessor instructions matches a second rate at which the interface unit is capable of providing coprocessor instructions, on average (see Paragraph 0406, wherein Shribman ‘426 teaks the buffer having a constant streaming rate and minimum receiving rate for data from a source, and this rate being below the player rate of playing the streamed content, where using such a scheme allows the advantage of using sources that have a streaming rate capable of equal, lower or substantially lower than the playing rate of a media player, i.e. Shribman ‘426 is teaching the possibility of a media player matched with a source that has equal rates / matching rates; Examiner points out that streaming data to a media player is inherently associated with the execution of instructions used for streaming data from a source to a media player such as retrieve / fetch data, transmit data, etc.).
As to claim 35, Shribman ‘426 teaches the method as recited in claim 34 wherein the data in the buffer entry comprises source data read from source registers in the processor, wherein the source registers are specified by the coprocessor instructions (see Paragraph 0394, wherein client devices sending requests for content have sources explicitly identified by IP address or as a part of request-routing mechanism, i.e. instructions to fetch content data would have a register / data field identifying the source).
As to claim 36, Shribman ‘426 teaches the method as recited in claim 35 wherein the data further comprise a command field that includes a plurality of opcodes corresponding to the coprocessor instructions, and wherein a given opcode of the plurality of opcodes identifies a group of coprocessor instructions, and wherein the source data selects one of the group of coprocessor instructions to be executed by the coprocessor (Examiner points out that an opcode by definition is a portion of a machine language instruction that specifies an operation to be performed, which is usually part of any instructions to indicate the commands to be done with the instruction, wherein Shribman ‘426 is a media content streaming system which would inherently utilize instructions / commands to retrieve data from a source and to transmit / play the content data; also see Paragraph 0394, wherein client devices sending requests for content have sources explicitly identified by IP address or as a part of request-routing mechanism, i.e. instructions to fetch content data would have a register / data field identifying the source, i.e. selecting a source from a plurality / list of sources; Examiner points out that if the instruction is to stream content from a server / remote location, then a group of instructions would be needed including a select server / source, fetch, store, transmit instructions, wherein the processor executing these instructions would need to select the appropriate instruction based on the circumstances in view of the concept of buffering a certain amount of content before transmitting the content, see Paragraph 0406).
 As to claim 37, Shribman ‘426 teaches the method as recited in claim 34 wherein the data in the buffer entry further comprises a physical address to be accessed by a coprocessor load/store instruction within the coprocessor instructions, the method further comprising: translating a virtual address formed by the processor for the coprocessor to the physical address (see Paragraph 0080, wherein the memory management of the Shribman ‘426 system includes actual physical addresses, and virtual memory, wherein using virtual memory inherently would include a translation mechanism between virtual addresses and physical addresses).  

Referring to claim 38, Shribman ‘426 teaches a system (see Abstract) comprising: 
a processor (see Paragraph 0103, wherein hardware abstraction layer 38 that exists between physical hardware layer 34 and the rest of an operating system includes code to control I/O interfaces and multiple processors); and 
a coprocessor coupled to the processor (see Paragraph 0103, wherein hardware abstraction layer 38 that exists between physical hardware layer 34 and the rest of an operating system includes code to control I/O interfaces and multiple processors; Examiner points out that a system with multiple processors is the same as saying a system with a processor and multiple coprocessors), wherein: 
the processor is configured to accumulate a bundle corresponding to a plurality of coprocessor instructions to transmit to the coprocessor for execution (see Paragraph 0406, wherein significant amount of data may be accumulated into a buffer before needed to be played; see Paragraph 0103, wherein hardware abstraction layer 38 that exists between physical hardware layer 34 and the rest of an operating system includes code to control I/O interfaces and multiple processors and when necessary abstracting the instruction set, which can include emulating a missing math coprocessor; Examiner points out that a system with multiple processors is the same as saying a system with a processor and multiple coprocessors; Examiner also points out that data being streamed would inherently be associated with an instruction, i.e. an instruction to retrieve / play the streamed data, also see Paragraph 0135 where the processors execution instruction in multiple contexts, multiple sequences of instructions in a single context, or multiple sequences of instructions in multiple contexts),  
the bundle comprises a command field that specifies a plurality of opcodes corresponding to the plurality of coprocessor instructions and a plurality of data fields corresponding to the plurality of coprocessor instructions (see Fig. 2A, wherein an IP-based packet includes things like a frame header 26e, IP header 26f, payload 26b, and frame footer 26a, see Paragraphs 0027-0028, wherein Examiner points out that packets inherently include things like opcodes and commands to dictate what to do with payload, i.e. if the packet is meant as a read / write, etc.), 
the plurality of data fields comprises source data from processor registers specified by the plurality of coprocessor instructions (see Fig. 2A, wherein the packet includes source addresses 26d, and payload 26b), and 
the source data further specifies the plurality of coprocessor instructions identified by the plurality of opcodes (see Paragraphs 0027-0028, wherein Examiner points out that packets inherently include things like opcodes and commands to dictate what to do with payload, i.e. if the packet is meant as a read / write, etc.).
As to claim 39, Shribman ‘426 teaches the system as recited in claim 38 wherein a given opcode of the plurality of opcodes identifies a group of coprocessor instructions, and wherein the source data selects one of the group of coprocessor instructions to be executed by the coprocessor (Examiner points out that an opcode by definition is a portion of a machine language instruction that specifies an operation to be performed, which is usually part of any instructions to indicate the commands to be done with the instruction, wherein Shribman ‘426 is a media content streaming system which would inherently utilize instructions / commands to retrieve data from a source and to transmit / play the content data; also see Paragraph 0394, wherein client devices sending requests for content have sources explicitly identified by IP address or as a part of request-routing mechanism, i.e. instructions to fetch content data would have a register / data field identifying the source, i.e. selecting a source from a plurality / list of sources; Examiner points out that if the instruction is to stream content from a server / remote location, then a group of instructions would be needed including a select server / source, fetch, store, transmit instructions, wherein the processor executing these instructions would need to select the appropriate instruction based on the circumstances in view of the concept of buffering a certain amount of content before transmitting the content, see Paragraph 0406).
As to claim 40, Shribman ‘426 teaches the system as recited in claim 38 wherein a given instruction of the plurality of coprocessor instructions is a coprocessor load/store instruction, and a given data field in the bundle corresponding to the given instruction specifies an address of a memory location accessed by the coprocessor load/store instruction when executed by the coprocessor (see Paragraph 0406, wherein significant amount of data may be accumulated into a buffer before needed to be played; see Paragraph 0103, wherein hardware abstraction layer 38 that exists between physical hardware layer 34 and the rest of an operating system includes code to control I/O interfaces and multiple processors and when necessary abstracting the instruction set, which can include emulating a missing math coprocessor; Examiner points out that a system with multiple processors is the same as saying a system with a processor and multiple coprocessors; Examiner also points out that data being streamed would inherently be associated with an instruction, i.e. an instruction to retrieve / play the streamed data, also see Paragraph 0135 where the processors execution instruction in multiple contexts, multiple sequences of instructions in a single context, or multiple sequences of instructions in multiple contexts).

Allowable Subject Matter
Claims 21-33 are indicated as allowable subject matter.  

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art teaches systems and methods utilizing multiple processors with at least a main processor and a coprocessor or sub-processor with data caches for each processor and an interface / bridge / bus connecting the processor with coprocessor and systems and methods for merging instructions from multiple entries into a single entry of a buffer /cache line, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method including a processor and a coprocessor with an interface comprising a buffer, where a coprocessor issue circuit issues one or more coprocessor instructions from a queue to the interface, the interface allocates entries in the buffer based on issuances of the coprocessor instructions and merges second data corresponding to one or more second coprocessor instructions to a first entry and closes the first entry to write a command for the first entry, the command including opcodes respective to one or more coprocessor instructions including source data  from processor registers specified by the coprocessor instructions and specifying first coprocessor instructions and the second coprocessor instructions identified by the plurality of opcodes as claimed.  Examiner finds prior arts teaches the basics of merging instructions, i.e. data and commands, into a single entry and prior arts also teaches the basics of a system with a processor and coprocessor connected together using an interface / bus / bridge, but Examiner finds that prior arts do not teach the specifics of the system design of the claimed invention wherein a processor has an interface with a buffer where the merging of data accumulated from multiple coprocessor instructions is done, then closing the buffer entry and including opcodes with source data that indicates processor registers and specifies the first and second coprocessor instructions identified by the plurality of opcodes as claimed in the independent claims.  The prior art of record neither anticipates nor renders obvious the above recited combination.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tremblay et al. (US 2002/0184460) teaches a system for combining memory transactions in a buffer by checking if the memory transactions are in the same cache line.
Fernsler et al. (US 10,037,211) teaches a system wherein a processor comprises multiple slices, i.e. portions comprising the same or similar hardware structures, where pending instructions can be merged into a singular cache line instruction.
Matas et al. (US 2016/0179677) teaches a system for taking memory accesses that may cross cache line boundaries and to modify instructions to create a second instruction for the accesses that cross the boundary then combining the first instruction and second instruction into a singular instruction.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183